Title: To Thomas Jefferson from Patrick Kennan, 19 September 1793
From: Kennan, Patrick
To: Jefferson, Thomas

 

Sir
New York September 19. 1793
 
Yours of the 13 I received on the 17th. by which I find you are Authorized to Act for Mr. Short which is confirmed to me by a letter of the 4th. July from Mr. Donald and in order to comply with your request I have here inclosed you Copy of my A/Ct. with them balance in their favor 50.17 Dollars and by the first of next month their will be to receive a quarters Interest due then on 6 and 3 ⅌Cents equal to 59.66 Dollars. If I receive that I shall have in my hands 109 83/100 Dollars. Besides that I hold 2800 Drs. 6 ⅌Cents. 2356.1 Drs. 3 ⅌Cents and 2150 Drs. of Deferred Debt all of which stands registered in my name. You will therefore be so good as Send me a copy of your Power and by Power of Attorney Appoint Some Person here to receive the Stock and what money may be in my hands So that I may receive a discharge for the Same, and with respect I remain Sir Your most obdt hue Servt

Patr. Kennan

